By Judge Joseph E. Spruill, Jr.
Margaret P. Saunders petitions for judicial review of a decision of foe Virginia Employment Commission denying her request for unemployment benefits. She was formerly a co-owner with her sister, Grace P. Lewis, of Lewis-Saunders Insurance Agency in Lively. She and her sister operated foe agency for ten years before selling it in June 1995. The new owner did not hire Mrs. Saunders, and she became unemployed. Six months later, she filed for unemployment benefits. Her request was denied, foe Commission finding that she quit her work voluntarily without good cause. She appeals pursuant to Virginia Code §60.2-622.
The facts as found by foe Commission if supported by foe evidence and in foe absence of fraud are conclusive. Virginia Code § 60.2-625(a).
The record indicates that Mrs. Saunders and her sister found it necessary to sell foe business because of its precarious financial condition. They were loathe to take it to foe point of bankruptcy. For some months prior to foe sale in June 1995, neither sister had drawn a regular salary. Faced wish foe prospect of not being able to pay its bills, foe owners concluded that a sale of foe business was a financial necessity.
The claimant appeared before foe Commission, and here, without counsel, and foe record is not as complete as it might have been with regard to foe financial status of foe agency. Claimant offered a financial statement of foe agency for foe year 1994, which showed foe agency to be “in foe hole,” but this documentation was deemed by foe hearing officer to be unnecessary, and it was not received and is not a part of foe record. Nonetheless, foe *201Commission concluded that the claimant and her sister were "forced to sell the business in June, 1995.” The evidence My supports this finding.
The inability of the agency to pay its bills and the salaries of its employees and continued operation at a loss made the sale of die agency necessary. The Commission acknowledged the decision "may have been an appropriate one.” The Commission reasons that, because Mrs. Saunders was an equal owner of the agency, “she could have blocked the sale.” This reasoning imposes upon Mm. Saunders a Hobson's choice: sell the agency and become disqualified for unemployment benefits or retain it and go bankrupt. The Commission also found that Mrs. Saunders "voluntarily chose to allow her sister to take the only available position with the successor company knowing that this would leave her unemployed.* However, the record does not support this finding. Only one job was available with die new owner. The only evidence on this point is that supplied by Mrs. Saunders who testified that "they employed my sister, but they did not have any work for me.” The record does not support the conclusion that it was Mrs. Saunders' choice who the new owner would hire.
Further, the record indicates that Mrs. Saunders, at sixty-three years of age, made an extensive effort to find other employment after the sale of her agency. This included attending a work fair, placing an ad in the newspaper, and making numerous inquiries. Indeed, she did not apply for unemployment benefits for six moatbs after the sale.
The circumstances here show, as indeed the Commission has acknowledged, that die sale of the agency was necessary because it was making no money. The choice to sell was voluntary but with good cause. For these reasons, we find that Mrs. Saunders is entitled to unemployment benefits. The decision of the Commission is reversed.